OPINION ON MOTION FOR REHEARING
CANNON, Justice.
Appellant takes exception to our statement that although he was not seen to enter the truck, we concluded there was sufficient evidence that appellant penetrated the interior of the truck or a part of the truck to sustain the conviction.
Circumstantial evidence is sufficient to sustain a conviction. Circumstantial evidence may be established by testimony. The trier of fact heard the testimony, weighed its credibility, and could have concluded that (1) appellant opened the tool box and took the tools, (2) placed them in the black car, (3) returned to the truck, (4) reached through the railing of the ladder rack, thus breaking the plane created by the top of the ladder rack and the pickup bed, and undid the bungee cords, (5) removed the ladder, (6) walked to the black car, and (7) started to put that ladder on the car and was caught. It was not necessary that appellant be seen burglarizing the vehicle. A rational trier of fact could have found the essential elements of the offense beyond a reasonable doubt. The evidence was sufficient to support the conviction. We overrule appellant’s motion for rehearing.